Case 1:19-cr-00020-RDB Document 43 Filed 08/19/19 Page 1 of 1

a

FILED

i

IN THE ENYED STATE ag rRIcT COURT

if ob tetink

FoR THE DISTRICT OF MARYLAND
2019 AUG 19 PH &: 53

UNITED STATES OF AMERICK.;- Sig gALVIAGRE
v. BY_N ) \_* p¢p¢€ximinal No. RDB-19-0020
PAUL ALEXANDER, *
Defendant. *
* * *® * * * * * * * * * “*

DEFENDANT’S EXHIBIT LIST — AUGUST 19, 2019 MOTIONS HEARING

 

 

 

 

 

 

Ex. No. | Description Identified Admitted
1A-B Still photographs from April 26, 2018
Body-worn camera AUG 19 2019 AUG 19 108

 

 
